DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2004/0074082 A1).

Regarding claim 1, Kim discloses a fixing assembly (Fig. 2 element 200), configured to accommodate a data storage device and configured to be mounted on a casing, comprising: 
a cage (Fig. 2 element 2), having an accommodation space (as shown in Fig. 2 wherein the interior of Fig. 2 is interpreted as the accommodation space), a first opening (as shown in Fig. 2 near the end of the reference character 5 leader), a second opening (as shown in Fig. 4 adjacent to elements 3), and a mount portion (Fig. 2 elements 17), wherein the accommodation space is configured to accommodate the data storage device (as discussed in the Abstract and Paragraph [0029]), the first opening and the second opening are respectively connected to two opposite sides of the accommodation space (as shown in Fig. 2), and the mount portion protrudes from the first opening (as shown in Fig. 2); 
a circuit board (Fig. 2 element 4), fixed on the mount portion of the cage (as discussed in Paragraph [0029]), wherein the circuit board has a first electrical connector (as shown in Fig. 2) and a second electrical connector (Fig. 4 element 26) located at two opposite surfaces of the circuit board (as shown between Figs. 2 and 4), the first electrical connector and the second electrical connector have different interfaces (as discussed in Paragraph [0030]), and the first electrical connector is configured for an insertion of the data storage device (as discussed in Paragraph [0029]); 
a mount seat (Fig. 2 element 1), configured to be fixed on the casing (as discussed in Paragraph [0028]), wherein the mount seat has a first guiding portion (Figs. 2 and 4 elements 13), the cage has a second guiding portion (Fig. 4 elements 10), the first guiding portion and the second guiding portion mates with each other so as to guide a movement of the cage with respect to the mount seat (as discussed in Paragraph [0036]); and 
a fastener (Fig. 4 element 6), configured to fix the cage to the mount seat (as discussed in Paragraph [0035]).

Regarding claim 2, Kim discloses the assembly as set forth in claim 1 above and further comprising a plurality of positioning components (Fig. 4 elements 20), wherein the cage has an inner bottom surface facing the accommodation space (as shown in Fig. 4 wherein the closest face of element 2 is interpreted as the bottom and the inner surface of said face as the inner bottom surface), the plurality of positioning components is disposed on the inner bottom surface of the cage (as shown in Fig. 4), the plurality of positioning component are arranged along a plurality of first straight lines spaced apart from each other (As shown in Fig. 4), the plurality of first straight lines extend from the second opening toward the first opening and are parallel to each other (as shown in Fig. 4), and the plurality of positioning components located on adjacent two of the plurality of first straight lines together form an insertion hole (wherein as discussed in the Abstract and Paragraphs [0007] and [0038] the positioning components interface with the HDD to form an insertion guide or hole for the HDD).

Regarding claim 3, Kim discloses the assembly as set forth in claim 2 above and further wherein the cage has an inner top surface (as shown in Figs. 2 and 4 wherein the inner surface of element 2 opposite the inner bottom surface as set forth in 

Regarding claim 6, Kim discloses the assembly as set forth in claim 1 above and further wherein the cage has an inner bottom surface (as shown in Fig. 4 wherein the closest face of element 2 is interpreted as the bottom and the inner surface of said face as the inner bottom surface) and a plurality of stoppers Fig. 4 elements 20), the inner bottom surface faces the accommodation space (as shown in Fig. 4), the plurality 

Regarding claim 9, Kim discloses the assembly as set forth in claim 1 above and further wherein the fastener has an insertion portion (Fig. 4 element 11), and the insertion portion is disposed through a through hole (Fig. 4 element 12) of the mount seat and fixed to the cage (as discussed in the Abstract and Paragraphs [0007] and [0035]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0074082 A1).

Regarding claim 4, Kim discloses the assembly as set forth in claim 3 above and further wherein the plurality of positioning components are arranged along a 
Kim does not expressly disclose wherein a distance between adjacent two of the plurality of the positioning component located on one of the plurality of third straight lines is larger than a distance between adjacent two of the plurality of positioning structures located on one of the plurality of fourth straight lines, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Titus (US 2006/0164814 A1).

Regarding claim 5, Kim discloses the assembly as set forth in claim 1 above.
Kim does not expressly disclose wherein the circuit board is fixed to the mount portion of the cage via screws.
Titus teaches a fixing assembly wherein a circuit board (element 108) is fixed to the mounting portion of a cage (as shown in Figs. 1-3) via screws (Fig. 3 elements 112 as discussed in Paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize screws to fix the circuit board to the mount portion at taught by Titus in the assembly of Kim in order to form a stable assembly (as suggested by Titus Paragraph [0017]).

Regarding claim 10, Kim discloses the assembly as set forth in claim 1 above.
Kim does not expressly disclose further comprising a front plate, wherein the front plate is mounted at the second opening of the cage.
Titus teaches a fixing assembly comprising a front plate (Fig. 3 element 104), wherein the front plate is mounted at a second opening of a cage opposite to a first opening having a circuit board mounted thereto, as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a front plate such as that taught by Titus on the cage of Kim in order .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Ho (US Patent 6,061,232).

Regarding claim 7, Kim discloses the assembly as set forth in claim 1 above and further wherein the first guiding portion of the mount seat has two flange portions opposite to each other (as shown in Fig. 4), the second guiding portion of the cage has two slots opposite to each (as shown in Figs. 2 and 4 wherein a slot is formed between elements 10 and the bottom surface of the cage).
Kimd does not expressly disclose wherein the two flange portions are respectively and movably located in the two slots.
Ho teaches an assembly having a cage with two slots (Fig. 1 elements 15 and as discussed in Column 2 lines 22-26) and a mounting seat having two flange portions (Fig. 1 elements 23) and wherein the two flange portions are movably located in the two slots (as discussed in Column 2 lines 46-52).
It would have been obvious to one or ordinary skill in the art before the effective filing date to configure the flanges of the mount seat so as to be movably located in the slots of the cage in order to effectively guide the cage into position on the mounting seat throughout the range of motion.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ho as applied to claim 7 above, and further in view of Hastings et al. (US Patent 5,340,340).

Regarding claim 8, Kim in view of Ho discloses the assembly as set forth in claim 7 above.
Kim does not expressly disclose wherein each of the two slots has an entrance portion and an extension portion connected to each other, ends of the entrance portions respectively away from the extension portions are connected to the first opening and expose to outside, and the entrance portions taper towards the second opening.
Ho teaches wherein each of the two slots has an entrance portion (as shown in Fig. 1 at the right-hand end of element 15) and an extension portion (as shown in Fig. 1 wherein the portion of the slot to the left of the entrance portion is interpreted as the extension portion) connected to each other (as shown in Fig. 1), ends of the entrance portions respectively away from the extension portions are connected to the first opening and expose to outside (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize slots having an entrance and extension portions as taught by Ho in the assembly of Kim in order to aloe the flanges to enter and progress down the length of the slots.
Hastings teaches wherein ends of the entrance portions (Fig. 12 element 110a) of slots (Fig. 12 element 106a) taper towards a second opening (as shown in Fig. 12).
.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841